

	

		III

		109th CONGRESS

		1st Session

		S. CON. RES. 41

		IN THE SENATE OF THE UNITED

		  STATES

		

			June 9, 2005

			Mr. Hagel (for himself

			 and Mr. Martinez) submitted the following

			 concurrent resolution; which was referred to the

			 Committee on Armed

			 Services

		

		CONCURRENT RESOLUTION

		Recognizing the sacrifices being made by

		  the families of members of the Armed Forces and supporting the designation of a

		  week as National Military Families Week.

	

	

		Whereas

			 the people of the United States have a sincere appreciation for the sacrifices

			 being made by the families of members of the Armed Forces while their loved

			 ones are deployed in the service of their country;

		Whereas

			 military families face unique challenges while their loved ones are deployed

			 because of the lengthy and dangerous nature of these deployments;

		Whereas

			 the strain on military family life is further increased when these deployments

			 become more frequent;

		Whereas

			 military families on the home front remain resilient because of their

			 comprehensive and responsive support system;

		Whereas

			 the brave members of the Armed Forces who have defended the United States since

			 September 11, 2001, continue to have incredible, unending support from their

			 families; and

		Whereas

			 the week of June 12, 2005, has been proposed to be designated as National

			 Military Families Week: Now, therefore be it

		

	

		That Congress—

			(1)recognizes the sacrifices of military

			 families and the support they provide for their loved ones serving as members

			 of the Armed Forces; and

			(2)supports the designation of a week as

			 National Military Families Week.

			

